UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6671



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM TERRENCE CROSS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Terrence Cross appeals the district court’s order

denying his 18 U.S.C.A. § 3582(c) (West Supp. 2008) and Fed. R.

Crim. P. 36 motion and denying his motion to reverse his conviction

for lack of subject matter jurisdiction.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   United States v. Cross,

No. 2:03-cr-00010-RBS-1 (E.D. Va. Mar. 26, 2008; Apr. 9, 2008). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                2